 


109 HR 4206 IH: To amend section 1011 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 to permit Puerto Rico to qualify for Federal reimbursement of emergency health services furnished to undocumented aliens.
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4206 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend section 1011 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 to permit Puerto Rico to qualify for Federal reimbursement of emergency health services furnished to undocumented aliens. 
 
 
1.Permitting Puerto Rico to qualify for Federal reimbursement of emergency health services furnished to undocumented aliens 
(a)In generalSection 1011(e)(6) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended by striking and the District of Columbia and inserting , the District of Columbia, and Puerto Rico. 
(b)Effective dateThe amendment made by subsection (a) shall apply to fiscal years beginning with fiscal year 2006.  
 
